Name: Commission Regulation (EC) No 494/1999 of 5 March 1999 amending Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  marketing;  processed agricultural produce;  foodstuff
 Date Published: nan

 Avis juridique important|31999R0494Commission Regulation (EC) No 494/1999 of 5 March 1999 amending Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs Official Journal L 059 , 06/03/1999 P. 0017 - 0017COMMISSION REGULATION (EC) No 494/1999 of 5 March 1999 amending Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Articles 6, 12(3) and 28 thereof,Whereas Article 11 of Commission Regulation (EC) No 2571/97 (3), as last amended by Regulation (EC) No 124/1999 (4), lays down the time limit for processing and incorporating into final products the products referred to in Article 1 of that Regulation; whereas the current length of that time limit is likely to encourage operations of a speculative nature; whereas the time limit should therefore be reduced;Whereas the Management Committee for milk and milk products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 In Article 11 of Regulation (EC) No 2571/97, 'five months` is replaced by 'four months`.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 350, 20. 12. 1997, p. 3.(4) OJ L 13, 21. 1. 1999, p. 19.